DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title Objection
The title is used inconsistently throughout the present application. For instance, the claim statement uses a completely different title “fan-powered drying rack for shoes, mittens, gloves and similar items” compared to the title “ELECTRIC SHOE AND MITTEN DRYER FOR WALL MOUNTING” stated elsewhere throughout the application. The title must be amended throughout the application to be consistently stated.  

For a consistent title, the claim statement should be amended to read: 

--The ornamental design for an ELECTRIC SHOE AND MITTEN DRYER FOR WALL MOUNTING as shown and described.--

Specification Objection
Due to the election of embodiment 1, the Design/Product(s) directed to the non-elected embodiments must be canceled in the specification.  


    PNG
    media_image1.png
    374
    675
    media_image1.png
    Greyscale


Further, due to the election of Embodiment 1, the descriptions of the non-elected embodiments (designs 2-6) must be canceled from the specification. The remaining figure descriptions should read: 

Description of the Reproductions:

: Perspective
: Front
: Back
: Left
: Right
: Top
: Bottom



Claim Rejections - 35 U.S.C. § 112
The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The claim is indefinite and nonenabling:

Figures 1.1 and 1.3 have inconsistent details that makes the claim nonenabling. Note the following annotated images.  

The two inner circular regions show varying degrees of detail that do not match one another. Fore example, 1.1 show open vent-like features and internal elements but 1.3 shows a flat, closed surface.

The bottom portion of the dryer head shows details that do not support one another and need better clarification for the claim to be accepted. 1.1 shows dark details that are not shown in 1.3.

In Fig 1.1 the two rectangular features are a dark solid masses with defined details but in Fig 1.3 the rectangular shape changes color and the majority of the details have been removed. 


    PNG
    media_image2.png
    750
    686
    media_image2.png
    Greyscale


To overcome the rejection under 35 U.S.C. 112(a) and (b), it is recommended the drawings be corrected to show the claimed design in good quality images and all features shown consistently throughout all views so a single design can be clearly understood. If features cannot be corrected without introducing new matter not disclosed or understood from the original drawings, the Applicant may disclaim the areas or portions of the design by converting them to broken lines and amend the specification to include a statement that the portions of the Electric shoe and mitten dryer for wall mounting shown in broken lines form no part of the claimed design.

Conclusion
Accordingly, the claim stands rejected under 35 U.S.C. 112(a) and (b) as set forth above.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD E YENCHESKY whose telephone number is (571)272-6580. The examiner can normally be reached Mon-Fri 8:30-5:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on 571-272-2998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.Y./Examiner, Art Unit 2911


/KEVIN K RUDZINSKI/Primary Examiner, Art Unit 2911